Per Curiam.
Appellant pleaded no contest to several drug charges and resisting an officer. He had been a passenger in a car stopped by police, and he gave a false name, disobeyed instructions to stay in the car, and ran off. Officers apprehended him and found drugs.
In pleading no contest, Appellant reserved his right to appeal the trial court's order denying his motion to suppress. His sole argument on appeal is that officers had no basis to detain him when they stopped the vehicle in which he was riding. But as he acknowledges in his reply brief, the recent Florida Supreme Court decision in Presley v. State forecloses this argument. 227 So.3d 95 (Fla. 2017), cert. denied , No. 17-7139, 583 U.S. ----, 138 S.Ct. 1007, --- L.Ed.2d ---- (Feb. 20, 2018).
AFFIRMED .
Jay, Winsor, and M.K. Thomas, JJ., concur.